Citation Nr: 1137687	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-04 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to April 1956.  The appellant seeks surviving spouse benefits.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, that denied the appellant's claim.  In May 2010, the appellant testified before the Board at a hearing held at the RO.  In October 2010, this matter was remanded by the Board for further development.


FINDINGS OF FACT

1.  Many years after service, the Veteran developed metastatic sinus cancer from which he died in June 2007.  That condition was not caused by any incident of service and was not manifested to a compensable degree within one year following his separation from service.

2.  At the time of the Veteran's death, the Veteran was service-connected for atopic dermatitis, bilateral hearing loss, and tinnitus.

3.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of death is otherwise related to service.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 (West 2002 & Supp. 2011); 38 U.S.C.A. §§ 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In claims of entitlement to service connection for the cause of the veteran's death under 38 U.S.C.A. § 1310, notice must include a statement of the conditions, if any, for which a veteran was service-connected at the time of his death.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The appellant was not provided with the notice required by Hupp; however, the Board concludes that the appellant has actual knowledge that the Veteran was service-connected for atopic dermatitis, bilateral hearing loss, and tinnitus, as evidenced by her May 2010 testimony before the Board.  Accordingly, the Board finds that failure to provide Hupp-compliant notice is not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in a letter dated September 2007.

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA obtained medical opinions with respect to the claim in October and December 2008, September 2009, and October 2010.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A claimant with active service may be granted service connection for a disease or disability either incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service incurrence will be presumed for malignant tumors if manifest to a degree of 10 percent or more within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The disease entity for which service connection is sought must be chronic as opposed to merely acute and transitory in nature.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Where the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection for the cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2011).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2011).

The Veteran died in June 2007.  The certificate of death provides that the immediate cause of death was metastatic sinus cancer.

The record before the Board contains service treatment records and post-service medical records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the Veteran's cause of death.

The appellant contends that the Veteran's metastatic sinus cancer was due to the treatments he received for atopic dermatitis, to include Grenz rays, cobalt treatments, Phisohex baths, and steroidal treatments.

The Veteran's service treatment records are void of findings, complaints, symptoms, or any diagnosis of metastatic sinus cancer.

VA medical records dated from November 1970 to June 1972 indicate treatment of the Veteran's service-connected atopic dermatitis with Phisohex baths, Grenz ray treatments, and steroidal treatments.

An August 2004 VA skin diseases examination indicates treatment of the Veteran's atopic dermatitis of the feet with radiation.  However, the Veteran had not been diagnosed with any malignancy or benign neoplasm at that time.

Private treatment records dated in April 2007 indicate complaints of mild post nasal drop.  In May 2007, the Veteran developed swelling around his right eye which watered more than usual.  The treating physician felt that the Veteran was affected by allergies.  However, in June 2007 the Veteran was treated for a bulging right eye that was later diagnosed as a right maxillary and ethmoid sinus tumor that the physician opined was most likely a squamous cell carcinoma due to the Veteran's prior history of smoking.

In an October 2008 VA medical opinion, Dr. E. P., the examiner, found that it was at least as likely as not that the Veteran's metastatic sinus cancer was related to his atopic dermatitis.  The rationale was that the Veteran was treated for atopic dermatitis with steroids for prolonged periods of time and that chronic use of steroids could predispose someone to the development of cancer.  However, in December 2008, the same VA examiner found no indication of steroid therapy for a skin condition upon review of the available VA records.  The examiner concluded that if the Veteran's file contained the complete pharmacy treatment he received from the VA for his skin disability, then it was less likely as not that the Veteran's sinus cancer was related to his service-connected atopic dermatitis.

In April 2009, the Veteran's private physician opined that the Grenz ray radiation applied to the Veteran's face and sinus area may have been a contributing cause of his sinus cancer.  The physician found it quite interesting that the Veteran developed a rare tumor in the area where he had radiation therapy even though Grenz ray treatment is not considered to be highly penetrating.  The physician further opined that it was highly suspicious that the Veteran's radiation therapy may have contributed to his risk of a rare cancer in his sinus area.

In a September 2009 VA medical opinion, Dr. E. P. opined that it was less likely as not that the Veteran's sinus cancer was related to treatment for his service-connected atopic dermatitis and further opined that the Veteran's treatment for atopic dermatitis did not contribute to his death.  The rationale was that Grenz rays and topical treatments were not known to contribute or cause metastatic sinus cancer.  The examiner explained that Grenz rays were X-rays of long wavelength and low energy that possessed limited penetration.  The examiner further stated that Grenz rays were considered "soft" X-rays with energy between that of conventional roentgen rays and ultraviolet light.  The examiner asserted that Grenz rays were almost entirely absorbed in the first 2 millimeters of skin and were not associated with causing sinus cancer.

At a May 2010 hearing before the Board, the appellant's daughter, who is a nurse by occupation, testified that her father had taken Phisohex baths for his dermatitis for 10 to 15 years.  She reported that Phisohex had been shown to cause neurological problems and brain cancer through systemic absorption and was later taken off the market.  The appellant's daughter also stated that her father had received steroidal Prednisone treatments in both oral form and injections for his dermatitis for at least 10 years.  She further testified that the Veteran had taken cobalt treatments in the 1960s for atopic dermatitis.

In October 2010, the Board remanded the appellant's claim for an opinion as to whether the Veteran's Phisohex baths, cobalt treatments, and steroidal treatments for his service-connected atopic dermatitis contributed to his death.  Pursuant to that remand, in October 2010, Dr. E. P. opined that it was less likely as not that the Veteran's metastatic sinus cancer is related to treatment for his service-connected atopic dermatitis.  The examiner further opined that Grenz rays (cobalt), Phisohex baths, and topical treatments are not known to contribute to or cause metastatic cancer and opined that there was no medical nexus between the Veteran's treatments for his service-connected atopic dermatitis and the onset of sinus cancer or metastatic sinus cancer.  The rationale provided was that Grenz rays were X-rays of long wavelength and low energy that possessed limited penetration.  The examiner further stated that Grenz rays were considered "soft" X-rays with energy between that of conventional roentgen rays and ultraviolet light.  The examiner asserted that Grenz rays were almost entirely absorbed in the first 2 millimeters of skin and that they were not associated with causing sinus cancer.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the September 2009 and October 2010 VA opinions are the most persuasive evidence.  In September 2009, Dr. E. P. opined that it was less likely as not that the Veteran's sinus cancer was related to treatment for his service-connected atopic dermatitis and that treatment for atopic dermatitis did not contribute to his death.  In October 2010, Dr. E. P. further opined that there was no medical nexus between the Veteran's treatments for his service-connected atopic dermatitis and the onset of sinus cancer or metastatic sinus cancer.  The examiner's opinions are based on the rationale that Grenz rays (cobalt), Phisohex baths, and topical treatments are not known to contribute to or cause metastatic cancer.  The examiner explained that Grenz rays were X-rays of long wavelength and low energy that possessed limited penetration.  The examiner further stated that Grenz rays were considered "soft" X-rays with energy between that of conventional roentgen rays and ultraviolet light.  The examiner asserted that Grenz rays were almost entirely absorbed in the first 2 millimeters of skin and that they were not associated with causing sinus cancer.  The examiner conducted a thorough review of the claims file which included VA medical records dated from November 1970 to June 1972 that indicate treatment of the Veteran's service-connected atopic dermatitis with steroidal treatments, and the May 2010 testimony of the appellant and her daughter.  The examiner also provided a rationale for the detailed opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

The Board has considered Dr. E. P.'s October 2008 VA medical opinion that it was at least as likely as not that the Veteran's metastatic sinus cancer was related to his atopic dermatitis based on the rationale that the Veteran was treated for atopic dermatitis with steroids for prolonged periods of time and that chronic use of steroids could predispose someone to the development of cancer.  However, that opinion was supported, in part, by a speculative rationale that the chronic use of steroids could predispose someone to the development of cancer which makes it less probative.  In December 2008, Dr. E. P. found no indication of steroid therapy for a skin condition upon review of the available VA records.  The examiner concluded that if the Veteran's file contained the complete pharmacy treatment he had received from the VA for his skin disability, then it was less likely as not that the Veteran's sinus cancer was related to his service-connected atopic dermatitis.  However, that opinion is less probative due to the unavailability of VA medical records dated from November 1970 to June 1972 that were later added to the claims file and indicate treatment of the Veteran's service-connected atopic dermatitis with steroidal treatments.  Furthermore, Dr. E.P. subsequently reviewed the file and again found that the cause of death was unrelated to treatment for the skin disability.

The Board has also considered the opinion expressed in the April 2009 private medical opinion that the Grenz ray radiation that was used on the Veteran's face and sinus area may have been a contributing cause of his sinus cancer.  However, while that opinion, which suggests that treatment of the Veteran's service-connected atopic dermatitis may have caused or contributed materially or substantially to the cause of the Veteran's death, it was not rendered based on a thorough review of the entire claims file that includes prior and subsequent VA opinions and testimony from the appellant and her daughter which make it less probative.  Moreover, the Board finds the implied relationship between the Grenz ray treatment of the Veteran's service-connected atopic dermatitis and his metastatic sinus cancer is too tenuous and speculative to warrant a grant of service connection for the cause of the Veteran's death.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Finally, the Board has considered the opinion of the appellant's daughter, who is a nurse by occupation, that her father had taken Phisohex baths for his dermatitis for 10 to 15 years and that Phisohex had been shown to cause neurological problems and brain cancer through systemic absorption.  The Board recognizes that, under current VA law, the only requirement for competency to provide medical evidence is that the person be a licensed health care professional, and a nurse's opinion has been accepted as competent medical evidence.  YT v. Brown, 9 Vet. App. 195 (1996); Goss v. Brown, 9 Vet. App. 109 (1996); Pond v. West, 12 Vet. App. 341 (1999).  However, the daughter's opinion was not supported by a well-reasoned rationale or supporting clinical data which further undermines its probative value.  Consequently, the Board finds the opinion of the appellant's daughter, while supportive of the appellant's claim, is insufficient clinical evidence to substantiate that claim and is less persuasive than the September 2009 and October 2010 VA examiner's opinions.

The Veteran's post-service medical records are negative for any evidence of metastatic sinus cancer within one year of separation from active duty.  In fact, the Veteran was not diagnosed with metastatic sinus cancer until many years after separation from active service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim and weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the competent medical evidence shows that the Veteran received treatment for service-related atopic dermatitis and was diagnosed with metastatic sinus cancer, the preponderance of the evidence does not show that the metastatic sinus cancer that caused the Veteran's death was incurred in or aggravated by service.  Furthermore, the record includes competent VA opinions in September 2009 and October 2010 that it is less likely as not that the Veteran's sinus cancer was related to treatment for his service-connected atopic dermatitis, that treatment for atopic dermatitis did not cause or contribute to the Veteran's death, and that there is no medical nexus between the Veteran's treatments for his service-connected atopic dermatitis and the onset of sinus cancer or metastatic sinus cancer.  The Board finds that the September 2009 and October 2010 VA opinions are explained with an adequate rationale and are more persuasive than the favorable, yet less probative October 2008 VA opinion, April 2009 private opinion, and May 2010 opinion of the appellant's daughter.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's cause of death is related to his service.  The weight of the evidence does not show that treatment for the Veteran's service-connected atopic dermatitis substantially or materially contributed to his death, or show that his sinus cancer began in service or in any way links the condition to his service.  Therefore, service connection for the cause of the Veteran's death must be is denied.

The Board recognizes the contention of the appellant that the Veteran's metastatic sinus cancer was due to the treatments he received for his service-connected atopic dermatitis, to include Grenz rays, cobalt treatments, Phisohex baths, and steroidal treatments.  As a layperson, however, the appellant or is not competent to give a medical opinion on causation or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not capable of opining on matters requiring medical knowledge).  The Board acknowledges that the statements of the appellant may be competent to support a claim for service connection where the events or the presence of a disability, or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.159(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, the appellant does not have the medical expertise to discern the nature of metastatic sinus cancer or the cause or diagnosis of metastatic sinus cancer, nor does she have the medical expertise to provide an opinion regarding etiology.  In sum, the issue does not involve a simple diagnosis.  The appellant is competent to report that the Veteran was diagnosed with metastatic sinus cancer, but, is not competent to provide a medical opinion regarding its etiology.  While the appellant asserts that the Veteran's metastatic sinus cancer is related to his service, that statement alone is not competent to provide the medical nexus because she is not shown to have the medical training or expertise required to provide such an opinion.  As a result, the appellant's lay assertions are not competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, her assertions do not constitute competent medical evidence that the Veteran's death was related to his service.

The Board finds that the medical evidence of record weighs against a finding that the metastatic sinus cancer that caused the Veteran's death was incurred in or aggravated by the Veteran's service, or that the Veteran's service-connected atopic dermatitis contributed substantially or materially to his death.  Therefore, the claim must be denied.

Accordingly, the Board finds that the preponderance of evidence is against the claim for service connection for the cause of the Veteran's death.  The weight of the evidence does not show that the Veteran's metastatic sinus cancer was incurred in or aggravated by service or manifested to a compensable degree within one year following the Veteran's separation from service.  Therefore, service connection for the cause of the Veteran's death is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


